Mr. Justice del Toro
delivered the opinion of the court.
Miguel Guerra brought suit against Josefina Finlay in the District Court of San Juan for the recovery of professional fees and judgment was entered in his favor. The defendant appealed and no transcript of the record having been filed in this court within the period prescribed by law, Guerra, as plaintiff-appellee, moved for dismissal of the appeal and served notice of his motion on Juan B. Soto, the attorney for Josefina Finlay. Juan B. Soto thereupon filed an affidavit in, this court averring that Josefina Finlay died after the appeal had been talien, for which reason he had ceased to represent her and was therefore without authority to accept *35service of the said notice. In these circumstances a hearing was had on the motion to dismiss and only the attorney for the appellee was present.
Section 1634 of the Civil Code reads as follows:
“Agency is terminated: 1. By revocation. 2. By withdrawal of agent. 3. By death, interdiction, bankruptcy, or insolvency of the principal or of the agent.”
“The death of the client or, in the case of a corporation or partnership, its dissolution, vacates the power of the attorney, and the latter is neither required nor authorized to do anything further. Thus, after the client’s death, he cannot admit a previous mistake, remit part of a verdict, or revive a pending suit for the heirs or personal representatives without authority from them.” 6 O. J. 675, and cases cited.
According to law and jurisprudence, Attorney Juan B. Soto is right; therefore, as no'notice of the motion to dismiss has been served on the adverse party, that party has been given no opportunity to defend and, consequently, the motion for dismissal of the appeal can not he sustained.
As to the procedure which should be followed in cases of this kind, see the opinion of this court in the case of Olivera et al. v. Andino et al., 21 P. R. R. 502, and the orders made in said case on May 19, 1914; April 30, May 6 and May 20, 1915; January 10 and March 23, 1916, and 3 C. J. 1020 et seq.

Motion overruled.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.